Citation Nr: 1540589	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-04 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral elbow disability, to include as due to an undiagnosed illness.

2. Entitlement to service connection for gastrointestinal symptoms, to include gastroesophageal reflux disease (GERD), colon polyps, diverticulosis, and irritable bowel syndrome (IBS), including as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1987 to May 1995, including in Southwest Asia in support of Operation Desert Shield / Desert Storm.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in August 2012.

In March 2014, the Board denied these claims. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). The Veteran and VA filed a March 2015 Joint Motion for Remand (JMR) with the Court. In a March 2015 Order, the Court remanded the claim to the Board for compliance with the instructions in the JMR. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the JMR the parties agreed that the Board did not adequately address whether the Veteran's elbow disabilities and gastrointestinal disability are related to his service in Southwest Asia, to include as due to an undiagnosed illness. A new VA medical examination would assist in adjudicating these claims

The Veteran has pointed to a number of symptoms, such as diarrhea, problems controlling bowel movements, and painful elbows, as proof that he has an undiagnosed illness related to service in the Persian Gulf. Additionally, the Veteran has a diagnosis of IBS, which is recognized as a medically unexplained chronic multisymptom illness. 

Compensation may be paid to a Persian Gulf veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or a combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more before December 31, 2016, following such service. 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015). Service connection may be granted when the evidence establishes: (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from: (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under subsection (D) warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Accordingly, the case is REMANDED for the following action:


1. The RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any gastrointestinal and bilateral elbow symptoms. All indicated tests and studies should be performed. The claims folder, including this remand, should be made available to the VA examiner.

After an interview with the Veteran, an examination, a review of the claims file, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent or greater) that any symptoms or diagnoses shown on examination had their clinical onset in service or is otherwise related to service. 

If the Veteran's symptoms cannot be attributed to any known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness.

If the Veteran is diagnosed with a medically unexplained chronic multisymptom illness, the examiner should offer an opinion as to whether it is at least as not (i.e., probability of approximately 50 percent or greater) that the chronic multisymptom illness shown on examination had its clinical onset in service or is otherwise related to service. 

A complete rationale should be provided for all opinions expressed. If the VA examiner finds that he or she must resort to speculation to render the requested opinion, he or she must state what reasons, with specificity, that make this question outside the scope of a medical professional conversant in VA practices.

2. The RO should then re-adjudicate the issues on appeal. If the benefit remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
John Z. Jones
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




